Monell, J.,
concurred in reversing the judgment, on the ground that there was no finding by the referee of any consideration for the acceptance; that the order or request to pay was not a bill of exchange, and did not, therefore, import a consideration ; and it was necessary for the plaintiff to aver and prove, and the referee to find, that there was a sufficient consideration for the acceptance. The evidence as to a consideration being conflicting, the referee should have found' specifically upon it, one way or the other.